Citation Nr: 0947974	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-40 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously classified.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a mental disability.  The Veteran, who had active service 
between February 1980 and April 1996, has appealed this 
decision to the BVA and the case was referred to the Board 
for appellate review.  This matter is now being handled by 
the RO in Reno, Nevada.

.


REMAND

The Veteran's service records indicate that early in her 
service career, in May 1981, the Veteran underwent a 
psychiatric evaluation.  While no mental illness disorder was 
found, she was diagnosed with a personality disorder.

The Veteran is currently seeking psychiatric treatment from 
private caregivers who have recorded several service 
incidents.  At various times her diagnosis has included 
include bipolar disorder, depression, and personality 
disorder.  The question of posttraumatic stress disorder has 
also been raised.

Under the facts and circumstances of this case the Board is 
of the opinion that the Veteran should be afforded a VA 
examination to determine whether any current psychiatric 
disorder is related to her service.

In addition, updated treatment records (from both private and 
VA providers) are also pertinent to the matter at hand.  The 
most recent VA records in the claims file are from treatment 
rendered in January 2009.  Records of any subsequent VA 
treatment are constructively of record and must be associated 
with the claims file.  Records of private treatment for the 
Veteran's psychiatric disorder, if any, should also be sought 
and associated with the claims file.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on her part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation she has received for a 
psychiatric disorder since January 2009 
and to provide any releases necessary for 
the VA to secure private medical records 
of such treatment or evaluation.  The 
RO/AMC should then obtain and associate 
with the claims file any treatment 
records identified by the Veteran, to 
include all VA treatment records.  

2.  After obtaining the above records, to 
the extent available, the RO/AMC should 
afford the Veteran an examination by a 
psychiatrist to determine whether any 
psychiatric disorder is related to the 
Veteran's service.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and the March 2001 
evaluation from Juan C. Cabrera, Jr., 
M.D., and following this review and 
examination the examiner is specifically 
requested to indicate whether any 
currently diagnosed psychiatric disorder 
is related to service and for each 
psychiatric disorder diagnosed, explain 
why the disorder either is, or is not, 
related to service. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


